DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-7, 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over SINGLA et al (US 2017/0272317 A1) in view of Barabell et al (US 2016/0037550 A1).

Regarding claim 1, SINGLA et al (US 2017/0272317 A1) discloses a communication system (fig. 1, cloud-based WI-FI distributed system-Optimization system which includes cloud controller 12 which is coupled a access points 14(AP) coupled to the UEs 16, fig. 5, AP radio 14 which comprises  Radios 104 which is coupled to a processor 102, data store 108 and interface 110, section 0065-0068, 0085-0090 ), comprising: a plurality of radio points (fig. 1, fig. 5, access points (APs 14A-14H), section 0065-0068), each configured to exchange radio frequency (RF) signals (see, the access points which provide connectivity to the Wi-Fi client devices, section 0065-0068, 0073-0074-the access points collect measurements the client devices/user devices) with a plurality of wireless devices (fig. 1, see, Wi-Fi client devices 16/user devices, section 0065-0068) at a site (see, access point which serves all Wi-Fi client devices in a location, section 0069); a [[baseband]] controller communicatively coupled to the plurality of radio points (see, the server-based cloud with controller which configures the access points, section 0071); and a machine learning computing system (see, the cloud based system structured as machine learning/learning algorithms, section 0045, 0188) communicatively coupled to the [[baseband]] controller (fig. 1, fig. 43, see, cloud controller in the Wi-Fi distributed system, the AP and each client device communicate via cloud service, section 0063, 0067), wherein the machine learning computing system (see, the cloud based system structured as machine learning/learning algorithms, section 0045, 0188)  is configured to (see, big data analytics, section 0188): determine an expected average see, measurements which include: supportable data rates between all nodes, rates that can be maintained between the node and the clients, average data rate, section 0073-0075, noted: the data rates are related to parameters that are identified by vector of signal strengths, see, total capacity/throughput, section 0078-0079, 0200,0202) using a Q-function approximation (see, cloud-based servers use the measurements to perform optimization, section 0076-0077, noted: the optimization involves maximization an objective function with many possible objective functions, section 0078-0079) based on a current state of the communication system (see, the optimization is based on signal strengths, data rates used to-from different clients, Wi-Fi channel conditions, performance experienced by different traffic flows, section 0096, 0189); and select a global QSV associated with a highest expected average throughput (see, the selection of channel bandwidth to use is a tradeoff between supporting higher data rates and large number of channels to use, section 0078 0197, see, the maximum throughput that can be achieved over time, section 0112, noted: vector of signal strengths between the client and a and all nodes in the network, section 0246, 0249).
SIGNAL ‘317 discloses the controller in the above rejection but fails to explicitly teach (that the controller is a baseband controller): a baseband controller.
However, Barabell ‘550 from a similar field of endeavor (see, the wireless communication system with remote units coupled to controller configured to communicate with mobile devices,  determination of quantized vectors,  and scheduling of the mobile devices based on a sum of quantized vectors, section 0007-0010, 0031-0035, 0092-0093+) discloses: a baseband controller (fig. 1, see, the controller of the radio network or Controller Unit 22 which performs functions (i.e., baseband functionalities) of a base station, section 0092-0101, see, determined UEs signature vectors, where each signature vector represents a RF zone (Section 0161-0166),  as assigning of resource blocks based on quantized signature vectors (QSVs), section 0167-0173) .
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the controller with baseband functionalities as taught by Barabell ‘550 by substituting the controller into the optimization distributed Wi-Fi system and method of SINGLA ‘317. The motivation would have been to provide scheduling based on quantized vector as suggested in section 0007, 0170.
		
Regarding claim 2, SINGLA ‘317 discloses the communication system (fig. 1, cloud-based WI-FI distributed system-Optimization system which includes cloud controller 12 which is coupled a access points 14(AP) coupled to the UEs 16, fig. 5, AP radio 14 which comprises  Radios 104), wherein the baseband controller is configured to determine the current state of the communication system (see, the controller as part of the system, configured to optimize and to monitor the operation of the access points and the Wi-Fi client devices 16, section 0067,  Noted: from the measurements such as data rata, throughputs, signal strengths, the cloud-based server/controller performs optimizations, 0073-0078).

Regarding claim 3, SINGLA ‘317 discloses the communication system, wherein the baseband controller is configured to determine the current state of the communication system based on one or more of the following: a location of at least one of the wireless devices (see, interference based on location, 0244, 0246-0247, 0249); a signature vector for at least one of the wireless devices (see, vector of signals strengths related to the network nodes  from which the Wi-Fi client devices 16 require service, section 0246); a Quality of Service (QoS) priority of at least one of the wireless devices; a backlog associated with at least one of the see, signal strengths, data-measurement based on channel scanning, channel conditions, performance experienced by the different traffic flows, section 0096-0097); and a Block Error Rate (BLER) of at least one of the wireless devices (see, packet error rates on each link, section 0010, 0064, 0074).

Regarding claim 4, SINGLA ‘317 discloses the communication system, wherein the baseband controller is configured to determine, for each wireless device, a QSV based on a signature vector for the wireless device (see, data collected including data rates are related on the vector of signal strengths between the client devices and the all the network nodes, section 0246, 0249, 0074-data rate that can maintained between each of the nodes to each of the clients), wherein the machine learning computing system is further configured to determine the global QSV based on at least some of the QSVs for the wireless devices (see, measurements which include: supportable data rates between all nodes, rates that can be maintained between the node and the clients, average data rate, section 0073-0075, noted: the data rates are related to parameters that are identified by vector of signal strengths).

Regarding claim 5, SINGLA ‘317 as modified by Barabell ‘550 discloses the communication system, wherein each QSV is a vector that comprises an element for each radio point (see, data collected (i.e., measurements such as RSSI, data rates, total throughput) on the vector of signal strengths between the nodes/APs and their clients, section 0246, 0249), wherein each element has a value of 1 for radio points that are communicating with the respective wireless device ( Barabell, section 0172, 0185-value 1 indicating the  UE receives from remote unit, see, the matrix of signal strengths between the nodes (APs) and the clients devices, section 0248-0249, 0246, it would implied that there is one AP communicating with the clients) and a value of 0 (Barabell, section 0172, 0186-value of 0) for radio points that are not communicating with the respective wireless device (section 0248-0250, 0246-based on what is described in the cited paragraphs, it would obvious to assign 0 for the non-serving access points).

Regarding claim 6, SINGLA ‘317 discloses the communication system, wherein each signature vector for a wireless device is determined by the baseband controller based on at least one signal metric (see, measurements which include: supportable data rates between all nodes, rates that can be maintained between the node and the clients, average data rate, section 0073-0075, noted: the data rates are related to parameters that are identified by vector of signal strengths) , wherein the at least one signal metric is determined at an RP based on a wireless signal received at the RP from the wireless device (see, data rates, traffic load on links between each of the access points and the clients 16, section 0195).

Regarding claim 7, SINGLA ‘317 discloses the communication system, wherein the machine learning computing system (see, optimization based learning, section 0244-0249)  is further configured to apply the selected global QSV by, for each of at least some of the wireless devices (see, the cloud-based server/control configures the node and the clients for optimization based on the collected measurements, including steering the WI-FI client devices associate, section 0078, 0201-0202, 0241), assigning or re-assigning at least one of the radio points to communicate with the respective wireless device (see, steering the client device to one of the access point in relation to optimization, the optimization is related to the collected measurements, section 0232-0234, noted: informing the WI-FI client device of its serving node, section 0248-0250).

Regarding claim 11, SINGLA et al (US 2017/0272317 A1) discloses a method for dynamic quantized signature vector (QSV) selection in a communication system(fig. 1, cloud-based WI-FI distributed system-Optimization system which includes cloud controller 12 which is coupled a access points 14(AP) coupled to the UEs 16, fig. 5, AP radio 14 which comprises  Radios 104 which is coupled to a processor 102, data store 108 and interface 110, section 0065-0068, 0085-0090), the communication system comprising a [[baseband]] controller (see, the server-based cloud with controller which configures the access points, section 0071) and a plurality of radio points (fig. 1, fig. 5, APs 14A-14H, section 0065-0068), wherein each radio point (fig. 1, fig. 5, APs 14A-14H, section 0065-0068) is configured to exchange radio frequency (RF) signals (see, the access points which provide connectivity to the Wi-Fi client devices, section 0065-0068, 0073-0074-the access points collect measurements the client devices/user devices)  with a plurality of wireless devices (fig. 1, see, Wi-Fi client devices 16/user devices, section 0065-0068)  at a site (see, access point which serves all Wi-Fi client devices in a location, section 0069), the method (see, the cloud based system structured as machine learning/learning algorithms, section 0045, 0188) comprising: determining an expected average throughput associated with each of a plurality of global QSVs  (see, measurements which include: supportable data rates between all nodes, rates that can be maintained between the node and the clients, average data rate, section 0073-0075, noted: the data rates are related to parameters that are identified by vector of signal strengths), using a Q-function approximation (see, cloud-based servers use the measurements to perform optimization, section 0076-0077, noted: the optimization involves maximization an objective function with many possible objective functions, section 0078-0079), based on a current state of the communication system (see, the optimization is based on signal strengths, data rates used to-from different clients, Wi-Fi channel conditions, performance experienced by different traffic flows, section 0096, 0189); and selecting a global QSV associated with a highest expected ee, the selection of channel bandwidth to use is a tradeoff between supporting higher data rates an large number of channels to use, section 0078 0197, see, the maximum throughput that can be achieved over time, section 0112, noted: vector of signal strengths between the client and a and all nodes in the network, section 0246, 0249).
SIGNAL ‘317 discloses the controller in the above rejection but fails to explicitly teach (that the controller is a baseband controller): a baseband controller.
However, Barabell ‘550 from a similar field of endeavor (see, the wireless communication system with remote units coupled to controller configured to communicate with mobile devices,  determination of quantized vectors,  and scheduling of the mobile devices based on a sum of quantized vectors, section 0007-0010, 0031-0035, 0092-0093+) discloses: a baseband controller (fig. 1, see, the controller of the radio network or Controller Unit 22 which performs functions (i.e., baseband functionalities) of a base station, section 0092-0101, see, determined UEs signature vectors, where each signature vector represents a RF zone (Section 0161-0166),  as assigning of resource blocks based on quantized signature vectors (QSVs), section 0167-0173) .
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the controller with baseband functionalities as taught by Barabell ‘550 by substituting the controller into the optimization distributed Wi-Fi system and method of SINGLA ‘317. The motivation would have been to provide scheduling based on quantized vector as suggested in section 0007, 0170.

Regarding claim 12, SINGLA ‘317 discloses the method, further comprising determining the current state of the communication system (see, the controller as part of the system, configured to optimize and to monitor the operation of the access points and the Wi-Fi client devices 16, section 0067,  Noted: from the measurements such as data rata, throughputs, signal strengths, the cloud-based server/controller performs optimizations, 0073-0078, 0081).

Regarding claim 13, SINGLA ‘317 discloses the method, wherein the current state of the communication system is based on one or more of the following: a location of at least one of the wireless devices; a signature vector for at least one of the wireless devices; a Quality of Service (QoS) priority of at least one of the wireless devices; a backlog associated with at least one of the wireless devices; one or more channel conditions in the communication system (see, signal strengths, data-measurement based on channel scanning, channel conditions, performance experienced by the different traffic flows, section 0096-0097); and a Block Error Rate (BLER) of at least one of the wireless devices (see, packet error rates on each link, section 0010, 0064, 0074).

Regarding claim 14, SINGLA ‘317 as modified by Barabell ‘550 discloses the method of claim 11, further comprising: determining, for each wireless device, a QSV based on a signature vector for the wireless device (see, data collected including data rates are related on the vector of signal strengths between the client devices and the all the network nodes, section 0246, 0249, 0074-data rate that can maintained between each of the nodes to each of the clients), determining the global QSV based on at least some of the QSVs for the wireless devices (see, measurements which include: supportable data rates between all nodes, rates that can be maintained between the node and the clients, average data rate, section 0073-0075, noted: the data rates are related to parameters that are identified by vector of signal strengths).
	
Regarding claim 15, SINGLA ‘317 as modified by Barabell ‘550 discloses the method, wherein each QSV is a vector that comprises an element for each radio point (see, data collected (i.e., measurements such as RSSI, data rates, total throughput) on the vector of signal strengths between the nodes/APs and their clients, section 0246, 0249), wherein each element has a value of 1 for radio points that are communicating with the respective wireless device ( Barabell, section 0172, 0185-value 1 indicating the  UE receives from remote unit, see, the matrix of signal strengths between the nodes (APs) and the clients devices, section 0248-0249, 0246, it would implied that there is one AP communicating with the clients) and a value of 0 (Barabell, section 0172, 0186-value of 0) for radio points that are not communicating with the respective wireless device (section 0248-0250, 0246-based on what is described in the cited paragraphs, it would obvious to assign 0 for the non-serving access points).

Regarding claim 16, SINGLA ‘317 as modified by Barabell ‘550 discloses the method of claim 11, wherein each signature vector for a wireless device is determined by the baseband controller based on at least one signal metric (, Barabell, fig. 1, see, the controller of the radio network or Controller Unit 22 which performs functions (i.e., baseband functionalities) of a base station, section 0092-0101, see, determined UEs signature vectors, where each signature vector represents a RF zone (Section 0161-0166),  as assigning of resource blocks based on quantized signature vectors (QSVs), section 0167-0173), wherein the at least one signal metric is determined at an RP based on a wireless signal received at the RP from the wireless device (section 0092-00101, 0161-0173).

Regarding claim 17, SINGLA ‘317 as modified by Barabell ‘550 discloses the method of claim 11, further comprising applying the selected global QSV by, for each of at least some of the wireless devices, assigning or re-assigning at least one of the radio points to communicate ee, steering the client device to one of the access point in relation to optimization, the optimization is related to the collected measurements, section 0232-0234, noted: informing the WI-FI client device of its serving node, section 0248-0250).

Allowable Subject Matter
7.	Claims 8-10, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 8, 18, the closes prior arts either singularly or in combination fail to reasonably anticipate or render obvious “wherein the machine learning computing system is further configured to update the Q-function approximation based on a next state of the system and an actual throughput resulting from application of the selected global QSV”.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
XU et al (US 2016/0072691 A1) discloses bandwidth management method and systems in which  the maximum throughput level to which a terminal is entitled can be determined and imposing throughput limits based on subscribed rates (Section 0031, 0034, 0053, 0057, 0143).  Xu further discloses average per-terminal throughput, average allocation (Section 0050, 0053, 0057-0058, 0072-0078, and 0143-0176).

ALEXROD et al (US 2014/0244808 A1).


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123.  The examiner can normally be reached on 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CANDAL ELPENORD/Primary Examiner, Art Unit 2473